FIRST DIVISION
                             DOYLE, C. J.,
                        ANDREWS, P. J., and RAY, J.

                  NOTICE: Motions for reconsideration must be
                  physically received in our clerk’s office within ten
                  days of the date of decision to be deemed timely filed.
                              http://www.gaappeals.us/rules


                                                                    June 10, 2016




In the Court of Appeals of Georgia
 A15A1650. LADDER NOW, LLC et al. v. HANCOCK ROOFING
     & CONSTRUCTION, LLC.
 A15A1685. TRINITY INSPECTIONS, LLC et al. v. HANCOCK
     ROOFING & CONSTRUCTION, LLC.

      ANDREWS, Presiding Judge.

      Hancock Roofing & Construction, LLC (Hancock) commenced this action in

November 2014 against 54 former employees and independent contractors, alleging

they breached restrictive covenants not to compete when they went to work for two

of Hancock’s competitors, Ladder Now, LLC, and Trinity Inspections, LLC. Hancock

also sued those two competitors and three of their individual owners or managers.

Hancock sought injunctive relief and damages for the breach of the restrictive

covenants.
      Most of the defendants lived and worked outside Georgia and moved to dismiss

the action against them based on lack of personal jurisdiction. On January 9, 2015,

the trial court held a hearing on that issue and Hancock’s request for an interlocutory

injunction, and on January 23, 2015, the trial court denied the defendants’ motions

to dismiss and entered an interlocutory injunction for Hancock. Almost all the

provisions of the injunction were limited to one year after each enjoined party’s last

day working for Hancock. Ladder Now, LLC, and Trinity Inspections, LLC, and their

individual owners or managers, were enjoined from inducing any of the other

defendants to breach the restrictive covenants. The defendant/appellants filed

companion direct appeals with this Court, seeking to overturn the interlocutory

injunction and the trial court’s denial of their motions to dismiss.

      On December 3, 2015, this Court transferred the appeals to the Supreme Court

on the basis the cases involved the legality and propriety of the equitable relief

granted. But by order dated April 4, 2016, the Supreme Court found that the

interlocutory injunction had expired and the challenge to the injunction was now

moot. Further, as the only remaining issues did not implicate its subject matter

jurisdiction, the Supreme Court returned the appeals to this Court.



                                          2
      As the grant of the interlocutory injunction was the sole directly appealable

issue, Hancock moves to dismiss the appeals. OCGA § 5-6-34 (b); Davis v. Davis,

242 Ga. 322 (249 SE2d 90) (1978); Clark v. Atlanta Independent School System, 311
Ga. App. 255, 259 (715 SE2d 668) (2011). The appellants, relying upon Cox v. Altus

Healthcare and Hospice, 308 Ga. App. 28 (706 SE2d 660) (2011), assert that

although the challenge to the enforcement of the interlocutory injunction is moot, we

should still address the enforceability of the non-compete and non-solicitation

covenants, both in the interests of judicial economy and the determination of their

pending counterclaims for wrongful restraint. In response, Hancock makes two

points: (1) that same argument was raised before but apparently rejected by the

Supreme Court; and (2) the appellants’ counterclaims are invalid and provide no basis

for avoiding the mootness rule, because under Sneakers of Cobb County v. Cobb

County, 265 Ga. 410 (455 SE2d 834) (1995), a claim for wrongful restraint falls

under the exclusive remedy provisions of the abusive litigation statute, OCGA § 51-

7-80 et seq., and the appellants’ counterclaims did not comply with that statute.

      However, the appellants’ counterclaims for wrongful restraint are not before

this Court now, and we will not render an advisory opinion discussing them. The

bottom line is that, as determined by the Supreme Court, the challenge to the trial

                                         3
court’s grant of interlocutory injunction for Hancock is moot and dismissed. An

“appellate court is not required to retain a moot case and decide it because a party

might possibly derive some future benefit from a favorable adjudication on an

abstract question.” (Citation and punctuation omitted.) Scarbrough Group v. Worley,

290 Ga. 234, 236 (719 SE2d 430) (2011).

      The order on the interlocutory injunction was the only directly appealable issue

in these appeals. No longer piggybacked on that directly appealable issue, the denial

of the appellants’ motions to dismiss for lack of personal jurisdiction has no

independent basis for direct appeal. For that reason, the appeal from the trial court’s

order denying the motions to dismiss must be dismissed as well. Davis v. Davis,

supra; Clark v. Atlanta Independent School System, supra.

      Appeals dismissed. Doyle, C. J., and Ray, J., concur.




                                          4